Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous office action not repeated below are withdrawn. Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The language describing the separation (second distance) between the first photo-resistance structure and the second photo-resistance structure as being greater than the separation (first distance) of the first shielding portion and the second shielding portion of the second light shielding film structure is not supported by the specification as filed and is therefore new matter.
	The applicant is apparently relying upon figures 1 and 2-4 to provide a basis for this language.  While each of these figures does show the spacing (B in figure 1)  to be smaller than the spacing (A in figure 1), this seems to apply only to the case where there are no intervening mask features between the first photo-resistance structure and the second photo-resistance structure.  (The larger spacing, corresponding to A in figure 1 is also found in figure 2, which also includes an additional first photo-resistance structure).
	This language should either be removed from claims 1 and  8 or modified to be coextensive with the support from the figures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 22, please replace “and has a width a of” with - -  by- - to clearly indicate that the 0.1 to 2 microns is the amount extending (orthographically) beyond the first light shielding structure and not the width of the entire optical filter film. 
	In claim 1 at lines 26-27, please replace “phase of polarization or vibration of” with - -the phase of the- -.   Also these are described as “light shielding” which indicates that they are opaque/non-transmissive, which precludes them form acting a phase shifting elements (as the light does not pass through them, also the “vibration” of the light is non-sensible )
	In claims 1 and 8, it should be made clear that the first light shielding portion and the second light shielding portion of the second photo-resistance structure do not have an optical filter layer which extends beyond their edges.
In claim 8 at line 21, please replace “and has a width a of” with - -  by- - to clearly indicate that the 0.1 to 2 microns is the amount extending (orthographically) beyond the first light shielding structure and not the width of the entire optical filter film. 
	In claim 8 at lines 26-27, please replace “phase of polarization or vibration of” with - -the phase of the- -.   Also these are described as “light shielding” which indicates that they are opaque/non-transmissive, which precludes them form acting a phase shifting elements (as the light does not pass through them)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. KR 20170073535, in view of Nam et al. KR 20170049898, Nam et al. US 20170023854 and Yoshikawa JP 2014-089473.
Nam et al. KR 20170073535 illustrates the embodiment of figure 5d, where a substrate (102) is provided with light shielding areas/films (106) and phase reversal areas/films (104a). 

    PNG
    media_image1.png
    170
    306
    media_image1.png
    Greyscale

The phase inversion/reversal layer (140) can be a material with the desired transmittance and phase inversion and may be MoCr compounds such as MoCrO, MoCrNO, MoCrCO or MoCrCON, The phase inversion amount may be 160-200 degrees, preferably 170-190 degrees and may have a thickness of 300-1500 angstroms [0028-0040]. The phase reversal film can also have the same composition as the substrate [0042]. The light shielding/ antireflection/ transflection film/etch stop film/hardmask film  (106) can be metals including Cr and Mo which may have oxygen, carbon, and/or nitrogen added to them [0043-0045]. In the inventive examples (1-3) a CrMo target and an argon atmosphere with at least one of N2, CO2, CH4, NO3 is used to sputter the phase shift/reversal films [0058-0076]. 
Nam et al. KR 20170049898 teaches the use of MoCrO, MoCrNO, MoCrCON and MoCrCO as light shielding films (104) on photomasks [0028-0033]. The light shielding film can be a single homogeneous film, a graded composition film or a multilayered film [0034-0035]. 
MoCrO 2, MoCrCO 2, MoCrO 2, and MoCrO 2 so that at least one of the first light-shielding layer 108 and the second light-shielding layer 110 includes oxygen (O) as a method for increasing the etching rate of the light-MoCrNO, and MoCrCON. This is because the higher the oxygen (O) content in the light-shielding layer is, the higher the etch rate is. Here, since the etching rate of the light-shielding film 104 and the total etching time are influenced by the thickness of the light-shielding film 104, one light-shielding layer containing oxygen (O) is 50% to 99% So that the etching rate of the entire light-shielding film 104 can be remarkably increased.  They both may be MoCrON [0037-0042].  Examples 1-4 form bilayers with each including MoCr.
Nam et al. US 20170023854 form a phase shift mask in embodiment 4, where the substrate is provided with a MoSi phase shift layer, a MoCrCON first light shielding layer and a MoCrN second light shielding layer. The mask blank laminate was then patterned to form a patterned photomask  [0126-0136]. Embodiment 6 is similar, but forms the first and second light shielding layers on the substrate and then forms a phase shift layer and hardmask layer on them [0140-0142]. The first light-shielding layer 110 and a second light-shielding layer 112 contain molybdenum chromium (MoCr) or one of molybdenum chromium (MoCr) compounds, which contains one of nitrogen (N), oxygen (O) and carbon (C), such as MoCrN, MoCrO, MoCrC, MoCrNO, MoCrCN, MoCrCO and MoCrCON. The first light-shielding layer 110 and the second light-shielding layer 112 may further include a light element such as hydrogen (H), boron (B), etc. in order to reduce stress [0037]. The anti-reflective layer 106 contains a substance having the same etching properties as that of the light-shielding film 104, and preferably contains one of molybdenum chromium (MoCr) compounds, such as molybdenum chromium (MoCr), MoCrN, MoCrO, MoCrC, MoCrNO, MoCrCN, MoCrCO and MoCrCON. Besides molybdenum chromium (MoCr) or its compound, the anti-reflective layer 106 may have the same etching properties as the light-shielding film 104 [0049]. The phase-shift film 114 may contain a substance that has an etching selectivity higher than 10 against the light-shielding film 104 while a light-shielding film pattern is etched using the etching mask. The phase-shift film 114 contains a substance that has a high refractive index and a high extinction coefficient in order to make its thickness thinner and improve resistance to chemicals while maintaining the optical properties. To this end, the phase-shift film 114 may contain one or more kinds of metallic substance among molybdenum (Mo), tantalum (Ta), vanadium (V), cobalt (Co), nickel (Ni), zirconium (Zr), niobium (Nb), palladium (Pd), zinc (Zn), chromium (Cr), aluminum (Al), manganese (Mn), cadmium (Cd), magnesium (Mg), lithium (Li), selenium (Se), copper (Cu), hafnium (Hf) and tungsten (W), or may contain one or more kinds of substances among nitrogen (N), oxygen (O), carbon (C), boron (B) and hydrogen (H) in addition to the foregoing metallic substance. Preferably, the phase-shift film 114 includes a metal silicide mixture that contains transition metal such as silicon (Si) or molybdenum (Mo), or a compound that contains one or more light elements among nitrogen (N), oxygen (O) and carbon (C) in addition to the metal silicide mixture. The phase-shift film 114 may for example includes one among Si, SiN, SiC, SiO, SiCN, SiCO, SiNO, SiCON, MoSi, MoSiN, MoSiC, MoSiO, MoSiCN, MoSiCO, MoSiNO and MoSiCON. The phase-shift film 114 may additionally include one or more light elements among boron (B), fluorine (F) and hydrogen (H) in consideration of the optical, chemical and physical properties and fabricating processes [0058-0059]. 
Yoshikawa JP 2014-089473 (machine translation attached) teaches with respect to figure 4A, a photomask including a substrate (10), semi-light transmitting lower layer  (20p) and upper layer (30p), where the combination of the upper layer and the lower layer yield a light blocking portion (102).  The lower layer extends 0.1 to 1.0 microns beyond the overlying upper layer to form semitransparent areas (101a, 101b) and this width of the semitransparent regions varies within  the range 0.01 to 0.1 microns [0045-0050].  Figure 4B shows a top view of the image having a line/spacing (L/S) of 3 microns as illustrated in figure 5. 

    PNG
    media_image2.png
    472
    440
    media_image2.png
    Greyscale
 (4)   
    PNG
    media_image3.png
    252
    173
    media_image3.png
    Greyscale
(5)

In figure 5d of Nam et al. KR 20170073535, the two light shielding structures (which are also covered by phase shifting layer) on the right side of the figure are separated by a distance less than the distance between them and either of the two leftmost  light shielding structures in figure 5d.  The claims do not preclude the two/paired light shielding structure from also being covered by an optical filter film, not does the claim exclude other masking elements, such as the central light shielding element from being between them, noting that the claims use “comprising” language which legally embraces embodiments including unrecited elements or features.  
	It would have been obvious to modify the mask structure illustrated in figure 5d of Nam et al. KR 20170073535, by forming the light shielding areas of MoCrO, MoCrCO, MoCrON or MoCrCON based upon the direction to the use of Cr and Mo which may have oxygen, carbon, and/or nitrogen added to them at  [0043-0045] of Nam et al. KR 20170073535, the disclosed use of thickness of  300-1500 angstroms of MoCrO layers which inherently yields phase shift of 170-190 degrees as taught at  [0028-0040] of Nam et al. KR 20170073535, noting that Nam et al. KR 20170049898 teaches the use of MoCrO, MoCrNO, MoCrCON and MoCrCO as light shielding films (104) on photomasks at  [0028-0033] and Nam et al. US 20170023854 teaches the use of MoCrN, MoCrO, MoCrC, MoCrNO, MoCrCN, MoCrCO and MoCrCON as light shielding layers and to form the phase shift layers so they extend 0.1 to 1 micron beyond the light shielding structures as is known in the art from Yoshikawa JP 2014-089473 and to form patterns of lines as illustrated in figure 5 of  Yoshikawa JP 2014-089473.
	Further, it would have been obvious to one skilled to modify the masks rendered obvious by the combination above by forming the phase shift layer (104a) (filter) between the light shielding layer and the substrate as taught by Yoshikawa JP 2014-089473, rather than on top of the light shielding structures. 
	The arguments and amendment to the claims were sufficient to overcome the rejection of the previous office action.  The newly drafted rejection(s) address all of the recited features of the claims.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. KR 20170073535, in view of Nam et al. KR 20170049898, Nam et al. US 20170023854 and Yoshikawa JP 2014-089473, further in view of CN 103383522 or Yamazaki et al. JP 2007-013133.
CN 103383522 (cited by applicant) illustrates in figure 2a and 3a the use of a mask having two masking elements each including light blocking portions (31) and filter portions (30). Figure 5-7 illustrate the manufacture of these masks (see also associated text). The semi- transmissive film materials are disclosed at [0128]. light shielding materials including Cr and Cr compounds such as CrO, CrN, CrC and the like are disclosed at [0129].

    PNG
    media_image4.png
    151
    656
    media_image4.png
    Greyscale


Yamazaki et al. JP 2007-013133 in the mask of figure 11A illustrates. 

    PNG
    media_image5.png
    125
    224
    media_image5.png
    Greyscale

In addition to the basis above, it would have been obvious to one skilled to modify the masks rendered obvious by the combination above by forming the phase shift layer (104a) (filter) between the light shielding layer and the substrate as taught by Yoshikawa JP 2014-089473 or figure 2a of CN 103383522 or only the sides of the light shielding structures as illustrated in figure 11A of Yamazaki et al. JP 2007-013133, rather than on top of the light shielding structures based upon these being show to be functionally equivalent alternatives known in the phase mask art.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. KR 20170073535, in view of Nam et al. KR 20170049898, Nam et al. US 20170023854 and Yoshikawa JP 2014-089473, further in view of Takeshima JP 08-314112, Kemp 5308741, Sano JP 2009-271213 and Sano et al. JP 2009-053683
Takeshima JP 08-314112 illlustrates in figure 22(a) a series of Cr light shielding lines (see legend).  

    PNG
    media_image6.png
    203
    193
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    232
    207
    media_image7.png
    Greyscale

Kemp 5308741 illustrates in figures 1 and 2, a photomask including a substrate (12) having phase shifting areas 14,16,18,20,22,24,26,30,32,34 and 36 and opaque/light shielding regions 38,40,42,44,46,48 and 50.  Phase shifting regions 1,4,16,18,20,22,24,26,28,30,32,34 and 36 may be adjacent, in contact with, underlying or overlying the opaque regions (3/65-4/33).  Opaque elements 14,16,18,20,22,24,26,34 and 36 do not show phase shifting elements in contact with them in the top view. Elements 30/42,44 ,32/46 and 28/40 show phase shifting elements (42,44,46,40) in direct contact with the opaque elements (30,3228)

    PNG
    media_image8.png
    464
    477
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    262
    450
    media_image9.png
    Greyscale


Sano JP 2009-271213 (machine translation attached) teaches the mask of figure 5h (reproduce below). which includes isolated light blocking patterns (18) in area 13F and 13B and light blocking features (18) with intervening semitransparent areas (16) in area 13D and 13C. Light shielding layer (15a,15b) can be Cr or a Cr compound, semitransmissive layer (16) is MoSi or the like and has a transmittance of 20-70% [0035]. The manufacture of it is taught with respect to figure 5a-h and the associated text at [0053-0058].  


    PNG
    media_image10.png
    342
    51
    media_image10.png
    Greyscale

Sano et al. JP 2009-053683 teaches various masks including 3(7), which includes the left most (25/26) which defines an opening on the substrate and second from the left area, which includes a light blocking area (25/26) surrounded by semitransparent (26) area. See also 6(7) and 10(f)

    PNG
    media_image11.png
    108
    518
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    120
    511
    media_image12.png
    Greyscale

In addition to the basis above, it would have been obvious to modify the mask rendered obvious by the combination of Nam et al. KR 20170073535, in view of Nam et al. KR 20170049898, Nam et al. US 20170023854 and Yoshikawa JP 2014-089473, as discussed above 
 by forming additional lines of the light shielding patterns without phase shift/filter as is old and well known in the art as evidenced in figure 22a of Takeshima JP 08-314112, noting that figure 5d of Nam et al. KR 20170073535 evidences that the combination of binary light shielding elements without phase shifting layers and light shielding element with phase shifting elements on the same mask, figures 1and 2 of Kemp 5308741 establish that it is old and well known to have conventional (non-phase shifting), phase shifting only and combined light shielding/phase shifting on the same mask, and the figures of Sano JP 2009-271213 and Sano et al. JP 2009-053683 reproduced above establish that it is old and well known to have light shielding elements without phase shifting layers extending beyond the light shielding structures on the same mask as light shielding elements/phase shifting mask patterns. 
	These additional light shielding and phase shifted light shielding lines and their placement is a matter of design choice within the bounds of the circuit being designed and would be adjacent in some circuit patterns and spaced apart in others. 
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. KR 20170073535, in view of Nam et al. KR 20170049898, Nam et al. US 20170023854, Yoshikawa JP 2014-089473 combined with (CN 103383522 or Yamazaki et al. JP 2007-013133), further in view of Takeshima JP 08-314112, Kemp 5308741, Sano JP 2009-271213 and Sano et al. JP 2009-053683
In addition to the basis above, it would have been obvious to modify the mask rendered obvious by the combination of Nam et al. KR 20170073535, in view of Nam et al. KR 20170049898, Nam et al. US 20170023854 and Yoshikawa JP 2014-089473 with (CN 103383522 or Yamazaki et al. JP 2007-013133), as discussed above by forming additional lines of the light shielding patterns without phase shift/filter as is old and well known in the art as evidenced in figure 22a of Takeshima JP 08-314112, noting that figure 5d of Nam et al. KR 20170073535 evidences that the combination of binary light shielding elements without phase shifting layers and light shielding element with phase shifting elements on the same mask, figures 1and 2 of Kemp 5308741 establish that it is old and well known to have conventional (non-phase shifting), phase shifting only and combined light shielding/phase shifting on the same mask, and the figures of Sano JP 2009-271213 and Sano et al. JP 2009-053683 reproduced above establish that it is old and well known to have light shielding elements without phase shifting layers extending beyond the light shielding structures on the same mask as light shielding elements/phase shifting mask patterns. 
These additional light shielding and phase shifted light shielding lines and their placement is a matter of design choice within the bounds of the circuit being designed and would be adjacent in some circuit patterns and spaced apart in others. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 103383522 discloses a mask having a transparent are with a width of less than 3 microns, preferably less than 2 microns [0069-0070]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 23, 2022